UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-01403) Exact name of registrant as specified in charter:	Putnam Global Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2015 Date of reporting period :	November 1, 2014 — October 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Equity Fund Annual report 10 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Trustee approval of management contract 19 Financial statements 24 Federal tax information 56 About the Trustees 57 Officers 59 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The stock market has bounced back strongly since the correction in August, and the U.S. economy has shown resilience. In fact, the U.S. Federal Reserve, citing recent improvements in employment and wage growth, has placed the possibility of interest-rate hikes firmly on the table. One of the important takeaways from the recent rally, in our view, is that many investors have a reserve of confidence. Still, these are volatile and unpredictable times. While the Fed downplayed the impact of Chinas slowdown on U.S. economic growth, there are a number of risks and opportunities in todays market, including tepid growth in many overseas markets. In this changing environment, Putnams portfolio managers are persistently working to achieve gains and manage downside risk, relying on a proprietary global research framework to guide their investment decisions. The interview in the following pages provides an overview of your funds performance for the reporting period ended October 31, 2015, as well as an outlook for the coming months. With a new year at hand, it may be time to consult your financial advisor to ensure that your portfolio is aligned with your investment goals, time horizon, and tolerance for risk. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. Recent performance may have benefited from one or more legal settlements. 4 Global Equity Fund Interview with your fund’s portfolio manager Putnam Global Equity Fund underperformed its benchmark, the MSCI World Index [ND], for the fund’s fiscal - year period ended October31, 2015. What led to this result? The first half of the period was positive for the fund versus the benchmark, but in the second half, our stock selection choices in a variety of sectors put a damper on relative returns. Our picks in energy, health care, technology, and utilities for the year overall — including some out-of-benchmark positions where we had conviction — caused performance to lag. In general, risk-averse investor sentiment in the second half of the period contributed to weakness among a variety of our fund holdings. But in many cases, we maintain conviction in these holdings because we believe the fundamental case for investing in them is unchanged. Please describe some of the relevant macroeconomic concerns. With respect to China’s economic slowdown and related problems in other emerging markets, would you say the worst is over? China’s surprise currency devaluation late in the summer of 2015 sparked a selloff in global equities, but market observers struggled to gauge the level of China’s economic distress. Ominously, the Chinese government began employing various policy tactics, including interest-rate cuts, stock market interventions, and more spending, but these efforts to stimulate growth and calm investors This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 10/31/15. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Global Equity Fund 5 generally failed to halt the market rout. So, it is difficult to say if the worst is over. In any case, I think we should expect more volatility. China is important because it has been the key driver of global economic growth since the financial crisis. The big risk today is not that China’s engine of growth is slowing — it has been doing exactly that for the past several years — but that it may contract. Official data say that the Chinese economy has slowed but is still positive. But we think there is real uncertainty around the actual level of growth. In addition, we believe an economic contraction in China is a real possibility given that the country is now saddled with massive excess capacity, liquidity and credit are getting squeezed, and consumer confidence has been declining. Moreover, we believe that Chinese debt levels are higher than most market observers appreciate. A contraction in China has negative implications for markets around the world, but particularly for emerging markets in Southeast Asia and other commodity exporters, such as Brazil. Within the global equity asset class, did you see any areas of opportunity emerge following the broad market selloff? By the closing months of the period, the most shunned areas of the global markets included emerging markets and the energy sector. While a good deal of market participants’ caution with respect to these areas may be warranted, we believe it is conceivable that we could see a big reversal in the fortunes of the better-quality assets in these market segments. While Putnam Global Equity Fund had a benchmark-relative underweight in energy at the end of the period, for example, we did add to our utilities exposure. In our view, higher volatility created the opportunity, as the leveraged nature of utilities led many investors to reduce their utility exposure. As the stocks Allocations are shown as a percentage of the fund’s net assets as of 10/31/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 Global Equity Fund sold off, we increased the fund’s holdings in select companies. We think these will do well in the current low-interest-rate environment. Economic data in Europe improved during the period. Did that bolster your conviction regarding opportunities in this region? We have long felt that Europe has offered compelling opportunities to global equity investors. Irish banking, for example, continued to appear attractive to us relative to other peripheral European banking segments. Spain offered other examples, while Germany, France, and Italy were generally less interesting in our view but held other company-specific opportunities. Could you discuss some of the strategies or holdings that detracted most from relative results? The stock of U.S.-based Micron Technology was a large detractor. Prior to the fund’s most recent fiscal-year period, this semiconductor manufacturer had benefited from healthy DRAM [dynamic random access memory] prices, and had used its pricing strength to reduce debt on its balance sheet and improve its profit margins. During the period, however, the semiconductor sector may have entered a down cycle after a three-year up cycle that was largely driven by smartphone demand. Nevertheless, we remain optimistic about what we believe may be a number of promising long-term trends for the sector, not the least of which is the increasingly complex designs for smartphones. The stock of Genworth Financial also exerted a drag on fund performance. This diversified consumer insurance company has This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 10/31/15. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Global Equity Fund 7 a long-term-care [LTC] insurance business that put a damper on Genworth’s overall results. We believe that the seeds of the main problem in this area of the company’s operations were sown back in the 1980s, when many of its LTC policies were poorly underwritten. Now, as its policyholders have aged, the costs to support them have grown much larger than management or the market expected. We sold this position before the end of the period. Ezion, a Singapore-listed offshore oil-servicing company, was also a large detractor from the fund’s benchmark-relative return — as were a variety of energy-related companies that suffered from the prevailing low price of oil and other natural resources. Ezion makes liftboats — self-propelled, “jack-up” boats with wide platforms that are used to service offshore oil rigs — and it has been one of the few companies with its capabilities operating in the Asia-Pacific region. The stock came under pressure during the period because investors generally steered clear of energy stocks, particularly offshore oil producers and related servicing companies, in light of oil’s steep price decline. In our view, the market painted this and some other companies with too broad a brush, and we maintained it in the portfolio at period-end. Which stocks stood out as positive contributors to relative results for the fiscal - year period? Luxottica Group was one of the strongest contributors. This Italian company owns LensCrafters and Sunglass Hut, and it makes or holds licensing rights to a significant portion of the U.S. high-end sunglasses market. A large part of its earnings are derived from U.S. dollar-based sales, which management successfully grew during the period. The pronounced change in value between the weakening euro and the strengthening dollar — which is a theme we anticipated and This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Global Equity Fund positioned the portfolio to take advantage of — had a substantial positive impact on Luxottica’s earnings, and the stock rose on this development. We continued to hold the stock at the end of the period. Our out-of-benchmark position in the stock of Coty, a manufacturer and marketer of beauty products, also contributed strongly to relative results. We believed the company offered solid growth potential, due in part to its management team and its acquisition strategies. During the period, it was announced that Coty would buy Procter & Gamble’s beauty businesses for $12.5 billion, one of the largest mergers in the cosmetics industry. We believe it will be beneficial for Coty, which remained in the fund’s portfolio at the close of the period. The stock of Mediaset also performed well. We continued to like this European TV broadcaster because we thought it would see improving fundamentals, and with that, an expanding price-to-earnings multiple. For much of 2014, the stock did not perform well, largely because European stocks were mostly out of favor. Through most of 2015, that situation appeared to reverse, and the stock rebounded. We continued to hold the stock at the end of the period. How did the fund’s use of derivatives affect performance during the period? We used futures contracts to equitize a portion of the fund’s cash balance during the period. This strategy is generally a lower-cost method of gaining exposure to the markets than buying stocks outright, but in the present instance, this strategy detracted modestly from the fund’s return. On the positive side, our use of forward currency contracts to hedge foreign exchange risk — as well as our use of total return swaps to manage exposure to specific securities — contributed modestly to returns. The net result of these strategies was a slight boost to fund performance. What is your outlook for global equity markets? The latter part of the fund’s fiscal-year period was dominated by issues emanating from China. While the situation seemed dire, the magnitude of issues in China could in fact be much worse than people expect. Investors sometimes point to the Chinese consumer and argue that the consumer is not leveraged in the same way as, say, the U.S. or European consumer. But this view overlooks the fact that Chinese interest rates are much higher than U.S. or European rates. Thus, while the absolute debt level carried by the average Chinese consumer is not that high, this leverage is comparable with Western consumers’ debt burdens by virtue of China’s higher interest rates. Second, Chinese corporates are highly levered while their profit profiles are, in many cases, uninspiringly flat to negative. Lastly, local governments have spent years financing large infrastructure projects, but are having a hard time generating revenues outside of land sales, which is not a sustainable dynamic, in my view. For the foreseeable future, I believe that the market will be more volatile and unpredictable. And yet volatility can be the silver lining of an otherwise more concerning investment outlook, in my view. In this regard, in the months ahead, we will continue to pursue opportunities where we see strong fundamentals, innovative product and service potential, and competitive advantages relative to less-well-positioned peers. Thank you, Shep, for this update on the fund. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition Global Equity Fund 9 is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Shep Perkins is Co-Head of International Equities at Putnam. He has a B.A. from Amherst College. He joined Putnam in 2011 and has been in the investment industry since 1993. IN THE NEWS Emerging and developing economies— which make up more than half of the world’s GDP —have experienced a growth contraction year to date. Depressed oil prices, large capital outflows, and currency weakness are some contributing factors to lower-than-expected GDP growth rates. The International Monetary Fund (IMF), in its latest World Economic Outlook , trimmed its global growth forecast by 0.2% to 3.1% for 2015. The IMF’s outlook appears to be particularly cautious for Brazil and Canada, both of which are in recession and reliant on commodity exports. In the report, the IMF cut its previous output projections for Brazil by 1.5% for 2015 and 1.7% for 2016. Canada’s GDP was reduced by half a percentage point for this year and 0.4 percentage point for 2016. In the advanced economies of the United States and the eurozone, the IMF predicts a moderate increase in GDP growth. Its U.S. forecast calls for 2.6% growth this year and 2.8% next year. Geopolitical risks, such as ongoing events around Ukraine, the Middle East, and parts of Africa, are also factors that should be closely watched, according to the IMF report. 10 Global Equity Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/15 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (7/1/94) (7/1/94) (2/1/99) (7/3/95) (1/21/03) (7/2/12) (7/2/12) (9/23/02) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 7.94% 7.65% 7.69% 7.69% 7.18% 7.18% 7.46% 7.28% 7.69% 8.13% 8.14% 8.11% 10 years 66.30 56.74 56.60 56.60 54.33 54.33 58.35 52.81 62.27 71.36 71.64 70.59 Annual average 5.22 4.60 4.59 4.59 4.43 4.43 4.70 4.33 4.96 5.53 5.55 5.49 5 years 59.95 50.76 54.03 52.03 54.11 54.11 56.15 50.69 58.06 62.70 62.96 61.96 Annual average 9.85 8.56 9.02 8.74 9.04 9.04 9.32 8.55 9.59 10.22 10.26 10.12 3 years 39.85 31.81 36.73 33.73 36.71 36.71 37.97 33.14 38.90 41.64 41.87 41.00 Annual average 11.83 9.64 10.99 10.17 10.98 10.98 11.32 10.01 11.58 12.30 12.36 12.13 1 year –0.43 –6.16 –1.22 –6.15 –1.16 –2.14 –0.87 –4.34 –0.65 –0.03 –0.01 –0.17 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Global Equity Fund 11 Comparative index returns For periods ended 10/31/15 Lipper Global Multi-Cap Core MSCI World Index (ND) category average* Annual average (life of fund) 6.67% 6.53% 10 years 75.65 66.00 Annual average 5.79 5.07 5 years 54.91 46.63 Annual average 9.15 7.85 3 years 39.09 34.77 Annual average 11.63 10.35 1 year 1.77 0.67 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 10/31/15, there were 157, 123, 90, 40, and 6 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $15,660 and $15,433 respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $15,281. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $16,227 $17,136, $17,164 and $17,059, respectively. 12Global Equity Fund Fund price and distribution information For the 12-month period ended 10/31/15 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 — — 1 1 1 1 1 Income $0.075 — — $0.013 $0.048 $0.116 $0.129 $0.108 Capital gains — Total — — Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/14 $12.85 $13.63 $11.52 $12.12 $12.28 $12.73 $12.70 $13.33 $13.33 $13.28 10/31/15 12.72 13.50 11.38 11.98 12.16 12.60 12.57 13.21 13.20 13.15 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 09/30/15 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (7/1/94) (7/1/94) (2/1/99) (7/3/95) (1/21/03) (7/2/12) (7/2/12) (9/23/02) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 7.70% 7.40% 7.45% 7.45% 6.94% 6.94% 7.21% 7.03% 7.44% 7.89% 7.89% 7.86% 10 years 52.54 43.77 43.68 43.68 41.49 41.49 45.07 40.00 48.84 57.11 57.36 56.48 Annual average 4.31 3.70 3.69 3.69 3.53 3.53 3.79 3.42 4.06 4.62 4.64 4.58 5 years 57.78 48.71 51.93 49.93 51.92 51.92 53.92 48.54 55.82 60.42 60.68 59.78 Annual average 9.55 8.26 8.72 8.44 8.72 8.72 9.01 8.23 9.28 9.91 9.95 9.83 3 years 31.53 23.96 28.74 25.74 28.64 28.64 29.71 25.17 30.64 33.19 33.40 32.66 Annual average 9.56 7.42 8.79 7.93 8.76 8.76 9.06 7.77 9.32 10.02 10.08 9.88 1 year –5.61 –11.04 –6.26 –10.95 –6.28 –7.21 –6.02 –9.31 –5.80 –5.19 –5.18 –5.34 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Global Equity Fund13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/14 1.27% 2.02% 2.02% 1.77% 1.52% 0.96% 0.86% 1.02% Annualized expense ratio for the six-month period ended 10/31/15*† 1.24% 1.99% 1.99% 1.74% 1.49% 0.95% 0.85% 0.99% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. † Includes an increase of 0.04% from annualizing the performance fee adjustment for the six months ended 10/31/15. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2015, to October 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $6.04 $9.68 $9.67 $8.47 $7.25 $4.63 $4.14 $4.82 Ending value (after expenses) $931.90 $929.00 $928.70 $930.40 $931.10 $934.20 $934.20 $933.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Global Equity Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2015, use the following calculation method. To find the value of your investment on May 1, 2015, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $6.31 $10.11 $10.11 $8.84 $7.58 $4.84 $4.33 $5.04 Ending value (after expenses) $1,018.95 $1,015.17 $1,015.17 $1,016.43 $1,017.69 $1,020.42 $1,020.92 $1,020.21 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Global Equity Fund 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Index (ND) is an unmanaged index of equity securities from developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 16 Global Equity Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2015, Putnam employees had approximately $502,000,000 and the Trustees had approximately $138,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Global Equity Fund 17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18Global Equity Fund Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-­management and sub-advisory contracts, effective July 1, 2015. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not attempted to evaluate PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by Global Equity Fund 19 competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. In the course of reviewing investment performance, the Trustees examined the operation of your fund’s performance fees and concluded that these fees were operating effectively to align further Putnam Management’s economic interests with those of the fund’s shareholders. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. 20 Global Equity Fund These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment Global Equity Fund 21 management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper Global Multi-Cap Core Funds) for the one-year, three-year and five-year periods ended December 31, 2014 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 1st Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2014, there were 140, 89 and 69 funds, respectively, in your fund’s Lipper peer group. The Trustees did not 22Global Equity Fund find any evidence that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-­management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Global Equity Fund 23 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24Global Equity Fund Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Global Equity Fund: We have audited the accompanying statement of assets and liabilities of Putnam Global Equity Fund (the fund), including the fund’s portfolio, as of October 31, 2015, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2015, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Global Equity Fund as of October 31, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended and the financial highlights for each of the years or periods in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts December 14, 2015 Global Equity Fund 25 The fund’s portfolio 10/31/15 COMMON STOCKS (98.3%)* Shares Value Aerospace and defense (2.5%) L-3 Communications Holdings, Inc. 48,700 $6,155,680 Northrop Grumman Corp. 45,000 8,448,750 Raytheon Co. 51,700 6,069,580 Airlines (1.7%) American Airlines Group, Inc. 117,900 5,449,338 International Consolidated Airlines Group SA (Spain) † 535,748 4,798,448 Spirit Airlines, Inc. † 119,300 4,428,416 Automobiles (2.5%) Yamaha Motor Co., Ltd. (Japan) 953,900 21,373,240 Banks (3.9%) Bank of America Corp. 258,300 4,334,274 Bank of Ireland (Ireland) † 25,800,915 9,598,356 ING Groep NV GDR (Netherlands) 267,227 3,875,431 Metro Bank PLC (acquired 1/15/14, cost $2,776,744) (Private) (United Kingdom) † ∆ ∆ F 130,448 3,212,549 Natixis SA (France) 810,323 4,959,815 Permanent TSB Group Holdings PLC (Ireland) † 1,367,867 6,565,923 Beverages (1.4%) Anheuser-Busch InBev SA/NV ADR (Belgium) 35,100 4,188,483 SABMiller PLC (United Kingdom) 125,375 7,712,229 Biotechnology (1.9%) AMAG Pharmaceuticals, Inc. † S 66,500 2,660,000 Biogen, Inc. † 20,200 5,868,302 Celgene Corp. † 45,000 5,521,950 PTC Therapeutics, Inc. † S 97,900 2,434,773 Building products (2.1%) Assa Abloy AB Class B (Sweden) 293,966 5,830,071 Fortune Brands Home & Security, Inc. 140,171 7,335,148 LIXIL Group Corp. (Japan) 205,500 4,388,447 Capital markets (2.3%) Charles Schwab Corp. (The) 144,600 4,413,192 E*Trade Financial Corp. † 361,800 10,314,918 Morgan Stanley 136,000 4,483,920 Chemicals (3.0%) Axiall Corp. 121,029 2,450,837 E.I. du Pont de Nemours & Co. 78,900 5,002,260 Monsanto Co. 79,000 7,364,380 Sherwin-Williams Co. (The) 16,500 4,402,695 Symrise AG (Germany) 95,910 6,319,466 Commercial services and supplies (1.1%) dorma + kaba Holding AG Class B (Switzerland) 7,943 4,952,777 Regus PLC (United Kingdom) 825,772 4,253,713 26 Global Equity Fund COMMON STOCKS (98.3%)* cont. Shares Value Consumer finance (0.5%) American Express Co. 55,500 $4,065,930 Containers and packaging (1.4%) Sealed Air Corp. 161,200 7,918,144 Smurfit Kappa Group PLC (Ireland) 131,433 3,742,515 Diversified consumer services (0.5%) Service Corporation International 145,200 4,103,352 Diversified financial services (0.6%) Eurazeo SA (France) 67,845 4,777,320 Diversified telecommunication services (2.8%) Com Hem Holding AB (Sweden) 565,484 4,829,104 Koninklijke KPN NV (Netherlands) 1,583,711 5,799,707 Level 3 Communications, Inc. † 79,400 4,045,430 Telecom Italia SpA RSP (Italy) 8,037,598 9,048,268 Electric utilities (1.3%) Exelon Corp. 390,400 10,899,968 Energy equipment and services (0.9%) Ezion Holdings, Ltd. (Singapore) S 6,138,440 3,041,308 Halliburton Co. 128,500 4,931,830 Food and staples retail (0.5%) United Natural Foods, Inc. † 84,300 4,252,935 Food products (5.1%) Associated British Foods PLC (United Kingdom) 144,275 7,672,455 JM Smucker Co. (The) 89,800 10,541,622 Kerry Group PLC Class A (Ireland) 62,898 5,108,331 Kraft Heinz Co. (The) 48,000 3,742,560 Nestle SA (Switzerland) 80,079 6,113,474 Nomad Foods, Ltd. (United Kingdom) † 207,062 3,022,482 Pinnacle Foods, Inc. 161,400 7,114,512 Health-care equipment and supplies (1.1%) C.R. Bard, Inc. 21,600 4,025,160 Cooper Cos., Inc. (The) 32,900 5,012,644 Health-care providers and services (2.5%) Capital Senior Living Corp. † 210,153 4,753,661 Cardinal Health, Inc. 135,900 11,170,980 Universal Health Services, Inc. Class B 42,900 5,237,661 Hotels, restaurants, and leisure (3.7%) Accor SA (France) 87,131 4,325,853 Compass Group PLC (United Kingdom) 390,919 6,733,971 Dalata Hotel Group PLC (Ireland) † 1,122,987 5,596,931 Hilton Worldwide Holdings, Inc. 224,571 5,612,029 NH Hotel Group SA (Spain) † 883,507 5,405,162 Thomas Cook Group PLC (United Kingdom) † 2,155,574 4,077,250 Global Equity Fund 27 COMMON STOCKS (98.3%)* cont. Shares Value Household durables (2.0%) CalAtlantic Group, Inc. † S 91,547 $3,487,025 PulteGroup, Inc. 437,600 8,021,208 Techtronic Industries Co., Ltd. (Hong Kong) 1,538,000 5,613,292 Independent power and renewable electricity producers (2.9%) Calpine Corp. † 905,100 14,038,101 NRG Energy, Inc. 540,000 6,960,600 TerraForm Power, Inc. Class A † 195,600 3,569,700 Insurance (5.4%) Admiral Group PLC (United Kingdom) 187,579 4,654,814 American International Group, Inc. 198,523 12,518,860 Assured Guaranty, Ltd. 270,900 7,433,496 Hartford Financial Services Group, Inc. (The) 255,600 11,824,056 Prudential PLC (United Kingdom) 239,624 5,593,052 St James’s Place PLC (United Kingdom) 261,184 3,874,114 Internet and catalog retail (1.1%) Amazon.com, Inc. † 14,300 8,950,370 FabFurnish GmbH (acquired 8/2/13, cost $17) (Private) (Brazil) † ∆ ∆ F 13 11 Global Fashion Holding SA (acquired 8/2/13, cost $855,718) (Private) (Brazil) † ∆ ∆ F 20,200 517,746 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $17) (Private) (Brazil) † ∆ ∆ F 13 11 New Middle East Other Assets GmbH (acquired 8/2/13, cost $7) (Private) (Brazil) † ∆ ∆ F 5 4 Internet software and services (4.2%) Alphabet, Inc. Class C † 27,962 19,875,669 Facebook, Inc. Class A † 46,200 4,711,014 GrubHub, Inc. † S 130,400 3,126,992 Yahoo!, Inc. † 230,800 8,221,096 IT Services (2.2%) Computer Sciences Corp. 74,400 4,954,296 Visa, Inc. Class A 122,200 9,480,276 Worldpay Group PLC (United Kingdom) † 1,045,999 4,498,907 Leisure products (0.7%) Brunswick Corp. 105,600 5,682,336 Media (4.9%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 465,780 5,969,690 Charter Communications, Inc. Class A † S 34,300 6,549,242 DISH Network Corp. Class A † 75,400 4,747,938 Global Mediacom Tbk PT (Indonesia) 32,652,800 2,058,360 Liberty Global PLC Ser. A (United Kingdom) † 116,800 5,199,936 Live Nation Entertainment, Inc. † 142,700 3,892,856 Mediaset SpA (Italy) 1,178,530 5,991,079 Numericable-SFR (France) † 164,603 7,446,742 28Global Equity Fund COMMON STOCKS (98.3%)* cont. Shares Value Multi-utilities (0.8%) Veolia Environnement SA (France) 297,260 $6,911,151 Oil, gas, and consumable fuels (3.0%) Anadarko Petroleum Corp. 104,800 7,009,024 Cabot Oil & Gas Corp. 165,000 3,582,150 Exxon Mobil Corp. 109,400 9,051,756 Genel Energy PLC (United Kingdom) † 465,968 1,830,849 MarkWest Energy Partners LP 88,200 3,852,576 Personal products (1.6%) Coty, Inc. Class A 332,700 9,631,665 Edgewell Personal Care Co. 46,900 3,972,899 Pharmaceuticals (6.7%) Astellas Pharma, Inc. (Japan) 569,800 8,237,381 AstraZeneca PLC (United Kingdom) 141,234 9,014,885 Bristol-Myers Squibb Co. 84,000 5,539,800 Impax Laboratories, Inc. † 119,400 4,134,822 Jazz Pharmaceuticals PLC † 32,100 4,406,688 Novartis AG (Switzerland) 149,739 13,576,237 Sanofi (France) 63,621 6,414,261 Shionogi & Co., Ltd. (Japan) 142,400 5,820,853 Real estate investment trusts (REITs) (1.1%) Altisource Residential Corp. 119,426 1,718,540 Hibernia REIT PLC (Ireland) 4,900,521 7,255,851 Real estate management and development (2.4%) Howard Hughes Corp. (The) † 35,700 4,411,806 Kennedy-Wilson Holdings, Inc. 207,235 5,081,402 RE/MAX Holdings, Inc. Class A 184,557 6,952,262 Sumitomo Realty & Development Co., Ltd. (Japan) 127,000 4,163,811 Road and rail (0.8%) Union Pacific Corp. 78,200 6,987,170 Semiconductors and semiconductor equipment (1.5%) Micron Technology, Inc. † 268,400 4,444,704 SK Hynix, Inc. (South Korea) 130,359 3,482,452 Sumco Corp. (Japan) 434,800 4,363,603 Software (2.1%) Activision Blizzard, Inc. 118,600 4,122,536 Nintendo Co., Ltd. (Japan) 35,300 5,635,148 RIB Software AG (Germany) 310,154 3,828,483 TiVo, Inc. † 431,800 3,920,744 Specialty retail (3.3%) Advance Auto Parts, Inc. 36,800 7,302,224 Home Depot, Inc. (The) 52,800 6,528,192 Lowe’s Cos., Inc. 88,100 6,504,423 Global Equity Fund 29 COMMON STOCKS (98.3%)* cont. Shares Value Specialty retail cont. Sally Beauty Holdings, Inc. † 156,300 $3,674,613 Tile Shop Holdings, Inc. † S 256,755 3,725,515 Technology hardware, storage, and peripherals (0.6%) Samsung Electronics Co., Ltd. (South Korea) 4,285 5,132,990 Textiles, apparel, and luxury goods (0.8%) Luxottica Group SpA (Italy) 92,874 6,497,802 Thrifts and mortgage finance (0.4%) Radian Group, Inc. 211,700 3,063,299 Tobacco (2.7%) Imperial Tobacco Group PLC (United Kingdom) 202,790 10,923,686 Japan Tobacco, Inc. (Japan) 354,200 12,236,579 Transportation infrastructure (0.7%) Aena SA (Spain) † 52,486 5,855,258 Wireless telecommunication services (3.1%) Bharti Infratel, Ltd. (India) 988,171 5,872,539 KDDI Corp. (Japan) 219,300 5,297,374 SBA Communications Corp. Class A † 52,600 6,260,452 Vodafone Group PLC ADR (United Kingdom) 268,181 8,841,927 Total common stocks (cost $797,433,071) CONVERTIBLE PREFERRED STOCKS (0.5%)* Shares Value Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $3,653,997) (Private) † ∆∆ F 108,051 $3,854,689 Total convertible preferred stocks (cost $3,653,997) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 1.000%, May 31, 2018 i $213,000 $214,099 1.625%, July 31, 2020 i 161,000 162,549 Total U.S. treasury obligations (cost $376,648) SHORT-TERM INVESTMENTS (3.3%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.26% d Shares 18,116,150 $18,116,150 Putnam Short Term Investment Fund 0.15% L Shares 6,332,840 6,332,840 SSgA Prime Money Market Fund Class N 0.09% P Shares 660,000 660,000 U.S. Treasury Bills 0.17%, February 18, 2016∆ $945,000 944,791 U.S. Treasury Bills 0.16%, February 11, 2016∆ 1,140,000 1,139,740 U.S. Treasury Bills 0.09%, January 14, 2016 374,000 373,938 Total short-term investments (cost $27,566,912) TOTAL INVESTMENTS Total investments (cost $829,030,628) 30 Global Equity Fund Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2014 through October 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $847,140,051. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $7,585,010, or 0.9% of net assets. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $164,434 to cover certain derivative contracts and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 56.9% Germany 1.2% United Kingdom 10.8 Netherlands 1.1 Japan 8.5 South Korea 1.0 Ireland 4.5 India 0.7 France 4.1 Hong Kong 0.7 Switzerland 2.9 Belgium 0.5 Spain 2.6 Other 0.7 Italy 2.5 Total 100.0% Sweden 1.3 ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Global Equity Fund31 FORWARD CURRENCY CONTRACTS at 10/31/15 (aggregate face value $155,422,023) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 1/20/16 $364,910 $360,761 $4,149 Euro Sell 12/16/15 5,684,453 5,853,058 168,605 Barclays Bank PLC Canadian Dollar Sell 1/20/16 45,409 44,866 (543) Euro Sell 12/16/15 3,397,819 3,496,936 99,117 Hong Kong Dollar Buy 11/18/15 3,758,259 3,755,550 2,709 Japanese Yen Buy 11/18/15 2,055,373 1,909,184 146,189 Singapore Dollar Sell 11/18/15 172,152 174,688 2,536 Swiss Franc Buy 12/16/15 4,242,096 4,281,481 (39,385) Citibank, N.A. Australian Dollar Buy 1/20/16 4,439,083 4,384,231 54,852 Canadian Dollar Buy 1/20/16 2,854,955 2,821,771 33,184 Danish Krone Buy 12/16/15 5,685,395 5,749,519 (64,124) Euro Sell 12/16/15 12,851,148 13,166,253 315,105 Japanese Yen Buy 11/18/15 3,653,979 3,556,721 97,258 Japanese Yen Sell 11/18/15 3,653,979 3,657,979 4,000 Credit Suisse International Australian Dollar Buy 1/20/16 3,602,355 3,557,056 45,299 British Pound Sell 12/16/15 4,587,973 4,554,788 (33,185) Canadian Dollar Buy 1/20/16 2,459,194 2,429,530 29,664 Euro Buy 12/16/15 667,724 687,383 (19,659) Japanese Yen Buy 11/18/15 233,559 222,149 11,410 Swiss Franc Buy 12/16/15 1,837,060 1,868,469 (31,409) Deutsche Bank AG British Pound Sell 12/16/15 5,494,717 5,493,965 (752) Canadian Dollar Buy 1/20/16 626,246 618,855 7,391 Euro Buy 12/16/15 818,589 934,050 (115,461) Goldman Sachs International Japanese Yen Buy 11/18/15 8,292,365 8,126,477 165,888 Japanese Yen Sell 11/18/15 8,292,365 8,267,180 (25,185) HSBC Bank USA, National Association British Pound Sell 12/16/15 1,866,354 1,853,427 (12,927) Canadian Dollar Buy 1/20/16 2,113,352 2,088,433 24,919 Euro Sell 12/16/15 2,603,550 2,689,908 86,358 JPMorgan Chase Bank N.A. Australian Dollar Buy 1/20/16 72,385 71,483 902 Canadian Dollar Buy 1/20/16 612,180 604,957 7,223 Euro Sell 12/16/15 3,602,714 3,643,939 41,225 Japanese Yen Buy 11/18/15 739,594 722,602 16,992 Japanese Yen Sell 11/18/15 739,594 741,289 1,695 32 Global Equity Fund FORWARD CURRENCY CONTRACTS at 10/31/15 (aggregate face value $155,422,023) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont. Norwegian Krone Buy 12/16/15 $2,024,919 $2,087,693 $(62,774) Singapore Dollar Sell 11/18/15 86,968 90,724 3,756 Swedish Krona Sell 12/16/15 3,228,613 3,293,186 64,573 Swiss Franc Buy 12/16/15 80,445 81,552 (1,107) Royal Bank of Scotland PLC (The) Japanese Yen Buy 11/18/15 2,519,696 2,522,387 (2,691) Japanese Yen Sell 11/18/15 2,519,696 2,448,411 (71,285) Singapore Dollar Buy 11/18/15 94,958 96,383 (1,425) Singapore Dollar Sell 11/18/15 94,958 94,523 (435) State Street Bank and Trust Co. Australian Dollar Buy 1/20/16 307,158 303,277 3,881 British Pound Sell 12/16/15 2,906,574 2,895,452 (11,122) Canadian Dollar Buy 1/20/16 4,506,572 4,453,737 52,835 Euro Sell 12/16/15 5,949,541 6,123,691 174,150 Israeli Shekel Buy 1/20/16 2,283,649 2,250,992 32,657 Japanese Yen Buy 11/18/15 440,445 433,357 7,088 Japanese Yen Sell 11/18/15 440,445 438,668 (1,777) Singapore Dollar Buy 11/18/15 70,202 69,638 564 Singapore Dollar Sell 11/18/15 70,202 70,588 386 Swedish Krona Buy 12/16/15 249,450 253,434 (3,984) Swiss Franc Sell 12/16/15 2,424,185 2,465,773 41,588 UBS AG Australian Dollar Buy 1/20/16 2,814,500 2,771,568 42,932 British Pound Sell 12/16/15 3,352,933 3,329,613 (23,320) Euro Sell 12/16/15 5,972,979 6,149,273 176,294 Swiss Franc Buy 12/16/15 2,177,076 2,216,080 (39,004) WestPac Banking Corp. British Pound Sell 12/16/15 6,334,876 6,291,026 (43,850) Canadian Dollar Buy 1/20/16 1,737,237 1,716,312 20,925 Euro Buy 12/16/15 83,300 85,747 (2,447) Total Global Equity Fund33 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $83,981,259 $81,089,372 $517,772 Consumer staples 43,444,676 52,789,236 —­ Energy 28,427,336 4,872,157 —­ Financials 80,615,955 55,318,487 3,212,549 Health care 60,766,441 43,063,617 —­ Industrials 44,874,082 30,078,714 —­ Information technology 67,356,234 22,442,676 —­ Materials 27,138,316 10,061,981 —­ Telecommunication services 19,147,809 30,846,992 —­ Utilities 35,468,369 6,911,151 —­ Total common stocks Convertible preferred stocks —­ —­ 3,854,689 U.S. treasury obligations —­ 376,648 —­ Short-term investments 6,992,840 20,574,619 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $1,380,448 $—­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 34 Global Equity Fund Statement of assets and liabilities 10/31/15 ASSETS Investment in securities, at value, including $17,577,522 of securities on loan (Note 1): Unaffiliated issuers (identified cost $804,581,638) $839,774,987 Affiliated issuers (identified cost $24,448,990) (Notes 1 and 5) 24,448,990 Foreign currency (cost $10,910) (Note 1) 10,910 Dividends, interest and other receivables 735,501 Foreign tax reclaim 169,373 Receivable for shares of the fund sold 191,227 Receivable for investments sold 2,942,313 Unrealized appreciation on forward currency contracts (Note 1) 1,988,299 Prepaid assets 32,982 Total assets LIABILITIES Payable for investments purchased 1,161,170 Payable for shares of the fund repurchased 564,666 Payable for compensation of Manager (Note 2) 498,399 Payable for custodian fees (Note 2) 33,662 Payable for investor servicing fees (Note 2) 235,598 Payable for Trustee compensation and expenses (Note 2) 542,857 Payable for administrative services (Note 2) 3,184 Payable for distribution fees (Note 2) 193,876 Unrealized depreciation on forward currency contracts (Note 1) 607,851 Collateral on securities loaned, at value (Note 1) 18,116,150 Collateral on certain derivative contracts, at value (Note 1) 1,036,648 Other accrued expenses 160,470 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $994,232,796 Undistributed net investment income (Note 1) 2,800,088 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (186,455,256) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 36,562,423 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Global Equity Fund 35 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($761,327,924 divided by 59,830,622 shares) $12.72 Offering price per class A share (100/94.25 of $12.72)* $13.50 Net asset value and offering price per class B share ($13,856,532 divided by 1,217,275 shares)** $11.38 Net asset value and offering price per class C share ($17,264,612 divided by 1,440,732 shares)** $11.98 Net asset value and redemption price per class M share ($10,907,043 divided by 897,283 shares) $12.16 Offering price per class M share (100/96.50 of $12.16)* $12.60 Net asset value, offering price and redemption price per class R share ($589,557 divided by 46,908 shares) $12.57 Net asset value, offering price and redemption price per class R5 share ($15,175 divided by 1,149 shares) $13.21 Net asset value, offering price and redemption price per class R6 share ($12,062,405 divided by 913,888 shares) $13.20 Net asset value, offering price and redemption price per class Y share ($31,116,803 divided by 2,365,656 shares) $13.15 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 36 Global Equity Fund Statement of operations Year ended 10/31/15 INVESTMENT INCOME Dividends (net of foreign tax of $626,653) $14,442,246 Interest (including interest income of $16,623 from investments in affiliated issuers) (Note 5) 17,924 Securities lending (Note 1) 137,167 Total investment income EXPENSES Compensation of Manager (Note 2) 6,530,309 Investor servicing fees (Note 2) 1,687,459 Custodian fees (Note 2) 87,251 Trustee compensation and expenses (Note 2) 42,140 Distribution fees (Note 2) 2,448,102 Administrative services (Note 2) 23,702 Other 406,728 Total expenses Expense reduction (Note 2) (85,402) Net expenses Net investment income Net realized gain on investments (net of foreign tax of $1,457) (Notes 1 and 3) 40,515,432 Net increase from payments by affiliates (Note 2) 100,795 Net realized gain on swap contracts (Note 1) 593,636 Net realized loss on futures contracts (Note 1) (334,011) Net realized gain on foreign currency transactions (Note 1) 98,221 Net realized loss on written options (Notes 1 and 3) (2,360) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 439,128 Net unrealized depreciation of investments and swap contracts during the year (47,300,317) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Global Equity Fund 37 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 10/31/15 Year ended 10/31/14 Operations: Net investment income $3,457,048 $5,969,806 Net realized gain on investments and foreign currency transactions 40,971,713 110,420,202 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (46,861,189) (54,604,534) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (4,719,968) (3,649,488) Class B — — Class C — — Class M (12,386) — Class R (5,194) (2,827) Class R5 (132) (107) Class R6 (99,416) (81,621) Class Y (267,791) (198,620) Increase in capital from settlement payments — 196,875 Decrease from capital share transactions (Note 4) (59,399,761) (51,821,283) Total increase (decrease) in net assets NET ASSETS Beginning of year 914,077,127 907,848,724 End of year (including undistributed net investment income of $2,800,088 and $3,187,396, respectively) The accompanying notes are an integral part of these financial statements. 38 Global Equity Fund This page left blank intentionally. Global Equity Fund 39 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions fees reimbursements end of period­ value (%) b (in thousands) (%) c net assets (%) (%) Class A­ October 31, 2015­ $12.85­ .05­ (.10) (.08) —­ —­ $12.72­ $761,328­ 1.23­ .40­ 61­ October 31, 2014­ 12.07­ .08­ .75­ .83­ (.05) —­ — ­ d,e 12.85­ 6.92­ 820,387­ 1.27­ .66­ 80­ October 31, 2013­ 9.26­ .03­ 2.86­ 2.89­ (.08) —­ —­ 12.07­ 31.37­ 823,261­ 1.33­ .32­ 113­ October 31, 2012­ 8.55­ .05­ .87­ .92­ (.21) —­ —­ d,f 9.26­ 11.20­ 691,972­ 1.35­ .55­ 117­ October 31, 2011­ 8.41­ .09­ .13­ .22­ (.10) —­ d .02 ­ g,h 8.55­ 2.85­ 721,575­ 1.38­ 1.02­ 87­ Class B­ October 31, 2015­ $11.52­ (.04) (.10) —­ —­ —­ —­ $11.38­ $13,857­ 1.98­ (.34) 61­ October 31, 2014­ 10.85­ (.01) .68­ .67­ —­ —­ —­ — ­ d,e 11.52­ 6.18­ 17,031­ 2.02­ (.07) 80­ October 31, 2013­ 8.33­ (.04) 2.57­ 2.53­ (.01) —­ —­ 10.85­ 30.36­ 20,407­ 2.08­ (.42) 113­ October 31, 2012­ 7.69­ (.02) .80­ .78­ (.14) —­ —­ d,f 8.33­ 10.43­ 19,831­ 2.10­ (.21) 117­ October 31, 2011­ 7.57­ .02­ .11­ .13­ (.03) —­ d .02­ g,h 7.69­ 2.01­ 24,597­ 2.13­ .25­ 87­ Class C­ October 31, 2015­ $12.12­ (.04) (.10) —­ —­ —­ —­ $11.98­ $17,265­ 1.98­ (.35) 61­ October 31, 2014­ 11.43­ (.01) .70­ .69­ —­ —­ —­ —­ d,e 12.12­ 6.04­ 17,675­ 2.02­ (.11) 80­ October 31, 2013­ 8.77­ (.04) 2.71­ 2.67­ (.01) —­ —­ 11.43­ 30.43­ 13,638­ 2.08­ (.43) 113­ October 31, 2012­ 8.10­ (.02) .84­ .82­ (.15) —­ —­ d,f 8.77­ 10.38­ 11,460­ 2.10­ (.20) 117­ October 31, 2011­ 7.97­ .02­ .13­ .15­ (.04) —­ d .02­ g,h 8.10­ 2.14­ 11,987­ 2.13­ .27­ 87­ Class M­ October 31, 2015­ $12.28­ (.01) (.10) (.01) —­ —­ $12.16­ $10,907­ 1.73­ (.10) 61­ October 31, 2014­ 11.55­ .02­ .71­ .73­ —­ —­ —­ — ­ d,e 12.28­ 6.32­ 11,846­ 1.77­ .16­ 80­ October 31, 2013­ 8.85­ (.02) 2.75­ 2.73­ (.03) —­ —­ 11.55­ 30.91­ 12,378­ 1.83­ (.18) 113­ October 31, 2012­ 8.18­ — ­ d .84­ .84­ (.17) —­ —­ d,f 8.85­ 10.59­ 11,050­ 1.85­ .05­ 117­ October 31, 2011­ 8.05­ .05­ .12­ .17­ (.06) —­ d .02­ g,h 8.18­ 2.35­ 12,173­ 1.88­ .52­ 87­ Class R­ October 31, 2015­ $12.70­ .02­ (.10) (.05) —­ —­ $12.57­ $590­ 1.48­ .18­ 61­ October 31, 2014­ 11.94­ .05­ .74­ .79­ (.03) —­ —­ d,e 12.70­ 6.62­ 1,361­ 1.52­ .43­ 80­ October 31, 2013­ 9.15­ .01­ 2.83­ 2.84­ (.05) —­ —­ 11.94­ 31.14­ 1,194­ 1.58­ .07­ 113­ October 31, 2012­ 8.45­ .02­ .87­ .89­ (.19) —­ — ­ d,f 9.15­ 10.85­ 884­ 1.60­ .28­ 117­ October 31, 2011­ 8.31­ .07­ .13­ .20­ (.08) —­ d .02 ­ g,h 8.45­ 2.65­ 1,180­ 1.63­ .79­ 87­ Class R5­ October 31, 2015­ $13.33­ .10­ (.10) —­ d (.12) —­ —­ $13.21­ $15­ .94­ .69­ 61­ October 31, 2014­ 12.52­ .13­ .78­ .91­ (.10) —­ —­ d,e 13.33­ 7.25­ 15­ .96­ .96­ 80­ October 31, 2013­ 9.56­ .08­ 2.97­ 3.05­ (.09) —­ —­ 12.52­ 32.10­ 14­ .97­ .69­ 113­ October 31, 2012† 8.92­ .03­ .61­ .64­ —­ —­ —­ —­ 9.56­ * 11­ .31* .31* 117­ Class R6­ October 31, 2015­ $13.33­ .11­ (.11) —­ d (.13) —­ —­ $13.20­ $12,062­ .84­ .78­ 61­ October 31, 2014­ 12.52­ .14­ .78­ .92­ (.11) —­ —­ d,e 13.33­ 7.36­ 10,365­ .86­ 1.06­ 80­ October 31, 2013­ 9.56­ .09­ 2.96­ 3.05­ (.09) —­ —­ 12.52­ 32.16­ 9,404­ .87­ .76­ 113­ October 31, 2012† 8.92­ .03­ .61­ .64­ —­ —­ —­ —­ 9.56­ * 11­ .28* .34* 117­ Class Y­ October 31, 2015­ $13.28­ .09­ (.11) (.11) —­ —­ $13.15­ $31,117­ .98­ .66­ 61­ October 31, 2014­ 12.47­ .12­ .77­ .89­ (.08) —­ — ­ d,e 13.28­ 7.19­ 35,398­ 1.02­ .90­ 80­ October 31, 2013­ 9.56­ .06­ 2.95­ 3.01­ (.10) —­ —­ 12.47­ 31.76­ 27,553­ 1.08­ .56­ 113­ October 31, 2012­ 8.83­ .07­ .90­ .97­ (.24) —­ —­ d,f 9.56­ 11.39­ 26,107­ 1.10­ .78­ 117­ October 31, 2011­ 8.68­ .12­ .13­ .25­ (.12) — ­ d .02­ g,h 8.83­ 3.12­ 21,462­ 1.13­ 1.27­ 87­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 40Global Equity Fund Global Equity Fund 41 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees, if any. d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Morgan Stanley and Co. which amounted to less than $0.01 per share outstanding on November 27, 2013. f Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Canadian Imperial Holdings, Inc. and CIBC World Markets Corp. which amounted to less than $0.01 per share outstanding on November 29, 2011. g Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to $0.02 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Zurich Capital Markets, Inc. which amounted to less than $0.01 per share outstanding on December 21, 2010. The accompanying notes are an integral part of these financial statements. 42 Global Equity Fund Notes to financial statements 10/31/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2014 through October 31, 2015. Putnam Global Equity Fund (the fund) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek capital appreciation. The fund invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that Putnam Management believes have favorable investment potential. For example, Putnam Management may purchase stocks of companies with stock prices that reflect a value lower than that which it places on the company. Putnam Management may also consider other factors that it believes will cause the stock price to rise. The fund invests mainly in developed countries, but may invest in emerging markets. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Effective November 1, 2015, ClassM shares will no longer pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Global Equity Fund 43 Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the 44 Global Equity Fund fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are Global Equity Fund 45 unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to manage exposure to specific securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $281,378 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $210,030 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $270,945 and may include amounts related to unsettled agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $18,116,150 and the value of securities loaned amounted to $17,577,522. 46 Global Equity Fund Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Prior to September 24, 2015, the fund participated in a $392.5 million unsecured committed line of credit provided by State Street and a substantially similar unsecured uncommitted line of credit. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR (the Federal Funds rate prior to September 24, 2015) plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% (0.11% prior to September 24, 2015) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At October 31, 2015, the fund had a capital loss carryover of $185,705,330 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $185,705,330 N/A $185,705,330 October 31, 2017 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from foreign currency gains and losses, from unrealized gains and losses on passive foreign investment companies and from income on swap contracts. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss Global Equity Fund 47 carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $1,260,531 to increase undistributed net investment, $135 to decrease paid-in capital and $1,260,396 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $111,270,019 Unrealized depreciation (76,780,936) Net unrealized appreciation 34,489,083 Undistributed ordinary income 4,236,569 Capital loss carryforward 185,705,330 Cost for federal income tax purposes $829,734,894 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.850% of the first $5 billion, 0.650% of the next $50 billion, 0.800% of the next $5 billion, 0.630% of the next $50 billion, 0.750% of the next $10 billion, 0.620% of the next $100 billion and 0.700% of the next $10 billion, 0.615% of any excess thereafter. In addition, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and dividing the result by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the MSCI World Index (Net Dividends), each measured over the performance period. The maximum annualized performance adjustment rate is +/–0.15%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.688% of the fund’s average net assets before an increase of $340,224 (0.038% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through February 28, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam 48 Global Equity Fund Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. Putnam Management voluntarily reimbursed the fund $100,795 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classR5 and R6 shares) that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) for the portion of the fund’s fiscal year beginning after January 1, 2015, a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. ClassR5 shares paid a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $1,530,372 ClassR5 23 ClassB 29,499 ClassR6 5,753 ClassC 33,614 ClassY 63,500 ClassM 22,147 Total ClassR 2,551 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $1,345 under the expense offset arrangements and by $84,057 under the brokerage/ service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $517, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Global Equity Fund49 The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $2,020,360 ClassM 87,709 ClassB 155,720 ClassR 6,762 ClassC 177,551 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $47,101 and $749 from the sale of classA and classM shares, respectively, and received $10,231 and $387 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% (no longer applicable effective November 1, 2015) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $1 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $537,679,838 $566,638,715 U.S. government securities (Long-term) — — Total Written option transactions during the reporting period are summarized as follows: Written option contract amounts Written option premiums Written options outstanding at the beginning of the reporting period $— $— Options opened 235,980 40,117 Options exercised — — Options expired — — Options closed (235,980) (40,117) Written options outstanding at the end of the reporting period $— $— 50Global Equity Fund Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/15 Year ended 10/31/14 ClassA Shares Amount Shares Amount Shares sold 1,950,020 $25,429,359 3,160,662 $40,040,504 Shares issued in connection with reinvestment of distributions 344,447 4,419,250 274,442 3,419,554 2,294,467 29,848,609 3,435,104 43,460,058 Shares repurchased (6,291,027) (82,392,376) (7,789,720) (98,927,545) Net decrease Year ended 10/31/15 Year ended 10/31/14 ClassB Shares Amount Shares Amount Shares sold 118,233 $1,397,341 151,404 $1,723,774 Shares issued in connection with reinvestment of distributions — 118,233 1,397,341 151,404 1,723,774 Shares repurchased (379,649) (4,465,900) (552,775) (6,272,805) Net decrease Year ended 10/31/15 Year ended 10/31/14 ClassC Shares Amount Shares Amount Shares sold 230,738 $2,898,307 437,030 $5,219,154 Shares issued in connection with reinvestment of distributions — 230,738 2,898,307 437,030 5,219,154 Shares repurchased (247,788) (3,042,877) (172,718) (2,080,374) Net increase (decrease) Year ended 10/31/15 Year ended 10/31/14 ClassM Shares Amount Shares Amount Shares sold 54,858 $691,713 17,769 $215,652 Shares issued in connection with reinvestment of distributions 986 12,139 — — 55,844 703,852 17,769 215,652 Shares repurchased (123,112) (1,560,163) (125,300) (1,531,689) Net decrease Year ended 10/31/15 Year ended 10/31/14 ClassR Shares Amount Shares Amount Shares sold 56,418 $737,942 43,468 $546,619 Shares issued in connection with reinvestment of distributions 392 4,985 228 2,818 56,810 742,927 43,696 549,437 Shares repurchased (117,033) (1,486,762) (36,606) (455,076) Net increase (decrease) Global Equity Fund 51 Year ended 10/31/15 Year ended 10/31/14 ClassR5 Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 10 132 8 107 10 132 8 107 Shares repurchased — Net increase 10 8 Year ended 10/31/15 Year ended 10/31/14 ClassR6 Shares Amount Shares Amount Shares sold 209,397 $2,893,652 82,437 $1,084,088 Shares issued in connection with reinvestment of distributions 7,497 99,416 6,337 81,621 216,894 2,993,068 88,774 1,165,709 Shares repurchased (80,448) (1,086,587) (62,341) (828,089) Net increase Year ended 10/31/15 Year ended 10/31/14 ClassY Shares Amount Shares Amount Shares sold 480,339 $6,486,747 851,616 $11,111,806 Shares issued in connection with reinvestment of distributions 18,932 250,469 14,941 191,998 499,271 6,737,216 866,557 11,303,804 Shares repurchased (798,435) (10,686,548) (410,415) (5,363,400) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value ClassR 403 0.9% $5,066 ClassR5 1,149 100.0 15,175 ClassR6 1,152 0.1 15,206 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $36,501,807 $280,686,488 $310,855,455 $16,623 $6,332,840 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. 52 Global Equity Fund Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $—* Written equity option contracts (contract amount) (Note 3) $—* Futures contracts (number of contracts) —* Forward currency contracts (contract amount) $212,400,000 OTC total return swap contracts (notional) $3,000,000 * For the reporting period there were no holdings at the end of each fiscal quarter and the transactions were considered minimal. The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $1,988,299 Payables $607,851 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Foreign exchange contracts $— $— $202,401 $— $202,401 Equity contracts (116,581) (334,011) — 593,636 $143,044 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Swaps Total Foreign exchange contracts $426,877 $— $426,877 Equity contracts — (248,825) $(248,825) Total Global Equity Fund 53 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts # $172,754 $250,551 $504,399 $86,373 $7,391 $165,888 $111,277 $136,366 $— $313,149 $219,226 $20,925 $1,988,299 Total Assets $— Liabilities: Forward currency contracts # — 39,928 64,124 84,253 116,213 25,185 12,927 63,881 75,836 16,883 62,324 46,297 607,851 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $160,000 $210,623 $440,275 $2,120 $(108,822) $131,164 $— $— $(75,836) $162,549 $150,214 $— Net amount $12,754 $— $— $— $— $9,539 $98,350 $72,485 $— $133,717 $6,688 $(25,372) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. 54Global Equity Fund Global Equity Fund 55 Federal tax information (Unaudited) The fund designated 99.79% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 100.00%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $7,147 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2016 will show the tax status of all distributions paid to your account in calendar 2015. 56 Global Equity Fund About the Trustees Independent Trustees Global Equity Fund57 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 58 Global Equity Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting 2010); Senior Financial Analyst, Old Mutual Asset and Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Global Equity Fund 59 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 60 Global Equity Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Robert R. Leveille Robert J. Darretta Vice President and Investment Sub-Manager Katinka Domotorffy Chief Compliance Officer Putnam Investments Limited John A. Hill 57–59 St James’s Street Paul L. Joskow Michael J. Higgins London, England SW1A 1LD Kenneth R. Leibler Vice President, Treasurer, Robert E. Patterson and Clerk Investment Sub-Advisor George Putnam, III The Putnam Advisory Robert L. Reynolds Janet C. Smith Company, LLC W. Thomas Stephens Vice President, One Post Office Square Principal Accounting Officer, Boston, MA 02109 Officers and Assistant Treasurer Robert L. Reynolds Marketing Services President Putnam Retail Management One Post Office Square Jonathan S. Horwitz Boston, MA 02109 Executive Vice President, Principal Executive Officer, and Custodian Compliance Liaison State Street Bank and Trust Company Steven D. Krichmar Vice President and Legal Counsel Principal Financial Officer Ropes & Gray LLP Independent Registered Public Accounting Firm KPMG LLP This report is for the information of shareholders of Putnam Global Equity Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees October 31, 2015	$45,240	$ — $5,000	$ — October 31, 2014	$44,193	$ — $4,857	$ — For the fiscal years ended October 31, 2015 and October 31, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $5,000 and $4,857 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
